DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Objections
Claim  9 are objected to because of the following informalities:
to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future. This does not serve to limit the structure in the present tense. Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-14   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claim 1 the phrase "a module" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the module recited in the claim refers to.

Re claim 9 the phrase "moving the second position to the first position" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is to be moved or how to move the second position to the first position.

                                                       Reference of prior art 

Seger.  (US 20170106979, Receiver of Objects from Aerial Machines).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Seger.

Re claim 1    Referring to the figures and the Detailed Description, Seger discloses:
 A catch net for receiving a package from an aerial vehicle, the catch net comprising:
 a net, the net configured to receive the package from the aerial vehicle (205); 
a structure configured to support the net (201); and
 a module operably coupled to at least one of the net or the structure (104), 
wherein the catch net is configured to move between a first position where the catch net is stored and a second position where the catch net is deployed for receiving a package (¶ 0029),
wherein the catch net is configured to move automatically between the first position and the second position via a signal sent to the module from at least one of the aerial vehicle or a consumer mobile device (¶ 0029, item 303 and claim 7).  

Re claim 2    Referring to the figures and the Detailed Description, Seger discloses:
The catch net of claim 1, further comprising a frame coupled to the net, the net configured to extend downward from the frame in the second position (fig. 4, depicts the net extends downward from the frame in the second position).  

Re claim 3    Referring to the figures and the Detailed Description, Seger discloses:
 The catch net of claim 2, wherein the net and frame are configured to move between a retracted (205) position and an extended position (305).  

Re claim 4    Referring to the figures and the Detailed Description, Seger discloses:
 The catch net of claim 3, wherein the frame has an opening configured to receive the package (opening of the frame 204) and the net comprises a selectively openable bottom portion configured to allow access to the inside of the net (the net bottom is selectively openable with the right tool such as an appropriate pair of scissors).  

Re claim 5    Referring to the figures and the Detailed Description, Seger discloses:
 The catch net of claim 1, wherein, in the second position, the net is coupled to the structure with an upper portion that is at a higher point than a lower portion (fig. 4, depicts the limitation). 

Re claim 6    Referring to the figures and the Detailed Description, Seger discloses:
 The catch net of claim 1, wherein the net is a slide (fig. 4, depicts the net is a slide when item 401 in the net). 

Re claim 7    Referring to the figures and the Detailed Description, Seger discloses:
 The catch net of claim 1, wherein the net is coupled to the structure such that the net is substantially horizontal as compared to a ground surface (fig’s 2 and 3 items 205 and 305).

Re claim 8    Referring to the figures and the Detailed Description, Seger discloses:
 The catch net of claim 1, wherein the structure is one of a building wall, a building roof, a delivery tower, or a patio umbrella (¶ 0028).  

Re claim 9    Referring to the figures and the Detailed Description, Seger discloses:
 A method for aerial delivery of a package to a delivery location, the method comprising: providing a catch net on a consumer's property; moving the catch net from a first position to a second position, the second position configured to receive the package, based on a first signal communicated from an aerial vehicle or mobile device to the catch net when the aerial vehicle is within a predetermined distance from the catch net; depositing the package from the aerial vehicle onto the catch net; 
(the portion of Claim 9 is similar in scope to Claim 1; therefore, the portion of Claim 9 is rejected under the same rationale as Claim 1).
moving the second position to the first position, the first position configured to be stored on the consumer's property (¶ 0030, … the rods and net to retract “is similar to the first position”), based on a third signal communicated from the aerial vehicle or mobile device to the catch net; and retrieving the package from the catch net (¶ 0030).  

Re claim 10    Referring to the figures and the Detailed Description, Seger discloses:
The method of claim 9, wherein the catch net further comprises a net and a frame (204, 205).  

Re claim 11    Referring to the figures and the Detailed Description, Seger discloses:
 The method of claim 10, wherein moving the catch net from the first position to the second position further comprises moving the net and frame between a retracted position (205)  and an extended position (305).  

Re claim 12    Referring to the figures and the Detailed Description, Seger discloses:
 The method of claim 9, wherein in the second position, the catch net is coupled to a structure with an upper portion that is at a higher point than a lower portion (fig. 4, depicts the limitation).  

Re claim 13    Referring to the figures and the Detailed Description, Seger discloses:
 The method of claim 9, wherein the catch net is coupled to a structure such that the catch net is substantially horizontal as compared to a ground surface (fig’s 2 and 3 items 205 and 305).    

Re claim 14    Referring to the figures and the Detailed Description, Seger discloses:
The method of claim 9, wherein depositing the package further comprises lowering the package from the aerial vehicle on a rope, on a cable, with a parachute, or with a dropping device (fig. 3, unnumbered clamps holding object 302 is a dropping device as seen in the fig.).

Conclusion
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642